Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of November
15, 2019 by and between Catasys, Inc., a Delaware corporation (“Employer”), and
Curtis Medeiros, an individual (“Employee”).

 

RECITALS

 

A.     WHEREAS, Employee has experience and expertise applicable to employment
with Employer to perform as the President and Chief Operating Officer of
Employer, Employer has agreed to employ Employee and Employee has agreed to
enter into such employment, on the terms set forth in this Agreement.

 

B.     WHEREAS, Employee acknowledges that this Agreement is necessary for the
protection of Employer’s investment in its business, good will, products,
methods of operation, information, and relationships with its customers and
other employees.

 

C.     WHEREAS, Employer acknowledges that Employee desires definition of his
compensation and benefits, and other terms of his employment.

 

NOW, THEREFORE, in consideration thereof and of the covenants and conditions
contained herein, the parties agree as follows:

 

AGREEMENT

 

1.     TERM OF AGREEMENT

 

1.1     Term. The initial term of this Agreement shall begin on December 2, 2019
(“Commencement Date”) and shall continue until the earlier of: (a) the date on
which it is terminated pursuant to Section 5 of this Agreement; or (b) three (3)
years following the Commencement Date (“Initial Term”). After the expiration of
the Initial Term, this Agreement will renew for another three (3) year term (the
“Renewal Term,” together with the Initial Term, the “Term”), unless either party
provides notice of termination of the Agreement within ninety (90) days of the
end of the Initial Term. As used herein, the “Employment Period” means the
period of Employee’s employment hereunder (regardless of whether such period
ends prior to the end of the Term and regardless of the reason for Employee’s
termination of employment hereunder).

 

2.     EMPLOYMENT

 

2.1     Employment of Employee. Employer agrees to employ Employee to render
services on the terms set forth herein. Employee hereby accepts such employment
on the terms and conditions of this Agreement. Notwithstanding, this Agreement
shall become effective only if Employee completes to the satisfaction of
Employer in its sole discretion Employer’s standard background investigation.

 

 

--------------------------------------------------------------------------------

Curtis Medeiros – Employment Agreement

 

 

2.2     Position and Duties. Employee shall serve as President and Chief
Operating Officer of Employer, reporting to Employer’s Chief Executive Officer
(the “CEO”), and shall have the general powers, duties and responsibilities of
management usually vested in that office in a corporation and such other powers
and duties as may be prescribed from time to time by the CEO or Employer’s Board
of Directors (“Board”).

 

2.3     Standard of Performance. Employee agrees that he will at all times
faithfully and industriously and to the best of his ability, experience, and
talents perform all of the duties that may be required of and from him pursuant
to the terms of this Agreement. Such duties shall be performed at such place or
places as the interests, needs, business, and opportunities of Employer shall
reasonably require or render advisable.

 

2.4      Exclusive Service.

 

 (a) Employee shall devote all of his business energies and abilities and all of
his productive time to the performance of his duties under this Agreement
(reasonable absences during holidays and vacations excepted), and shall not,
without the prior written consent of Employer, render to others any service of
any kind (whether or not for compensation) that, in the opinion of Employer,
would materially interfere with the performance of his duties under this
Agreement, and

 

  (b) Employee shall not, without the prior written consent of Employer,
maintain any affiliation with, whether as an agent, consultant, employee,
officer, director, trustee or otherwise, nor shall he directly or indirectly
render any services of an advisory nature or otherwise to, or participate or
engage in, any other business activity.

 

3.     COMPENSATION

 

3.1     Compensation. During the Employment Period only, Employer shall pay the
amounts and provide the benefits described in this Section 3, and Employee
agrees to accept such amounts and benefits in full payment for Employee’s
services under this Agreement.

 

3.2     Base Salary. Employer shall pay to Employee a base salary of four
hundred twenty-five thousand dollars ($425,000) annually in equal bi-weekly
installments, less applicable taxes. Employee’s compensation (including his base
salary and discretionary bonus set forth in Section 3.3 below) shall be subject
to annual review by Employer based on, among other things, Employee’s
performance and Employer’s progress towards its milestones and profitability.

 

3.3     Discretionary Bonus. Employee is eligible to receive an annual bonus in
the sole discretion of Employer. For each calendar year before Employer
generates EBITDA equal to or greater than ten million dollars ($10,000,000),
this discretionary bonus will be targeted at one hundred percent (100%) of
Employee’s base salary less any Target Bonus Adjustment (as defined below), and
will be based on Employee achieving individual goals and milestones, and the
overall performance and profitability of the Company. Except as described in
Sections 5.2 and 5.4 below, any such bonus shall be payable in the calendar year
following the performance year subject to the Employee’s continued employment
with Employer through the date of payment. For clarity, any such bonus cannot be
less than zero dollars ($0). If the closing price of the Employer’s common stock
on December 31 of a given calendar year is lower than the closing price of such
stock on January 1 of such calendar year, the “Target Bonus Adjustment” for such
calendar year shall be zero (0). If the closing price of the Employer’s common
stock on December 31 of a given calendar year is higher than the closing price
of such stock on January 1 of such calendar year, the “Target Bonus Adjustment”
for such calendar year shall equal the product of the following three numbers:
(i) the difference between such two closing prices, (ii) one-fifth (1/5), and
(iii) the number of vested shares of Employer’s common stock that Employee has
as of December 31 of such calendar year. For the first calendar year during
which Employer generates EBITDA equal to or greater than ten million dollars
($10,000,000) and each calendar year thereafter, this discretionary bonus will
be targeted at one hundred percent (100%) of Employee’s base salary.

 

- 2 -

--------------------------------------------------------------------------------

Curtis Medeiros – Employment Agreement

 

 

3.4     Equity Incentive Plan. In connection with this Agreement, Employee shall
receive an option to purchase three hundred thousand (300,000) shares of
Employer’s common stock (the “Option”), with a per share exercise price equal to
the closing price of a share of the Employer’s common stock on the date the
Option is granted, under and subject to all of the provisions of Employer’s 2017
Stock Incentive Plan (the “Plan”) and applicable award agreement, upon and
subject to approval by the Board. The Option will vest over three years from
date of its grant with one-third (1/3) of the Option vesting one year from the
Commencement Date, and the remainder of the Option vesting in equal monthly
installments thereafter according to the terms of the Plan and applicable award
agreement. Except as otherwise set forth herein or in the Plan and applicable
award agreement, vesting of the Option will cease upon the termination of
Employee’s employment with Employer for any reason.

 

3.5     Stock Grant. In connection with this Agreement and subject to the
approval of the Board, the terms of the applicable stock grant agreement and
Employee’s commencement of employment with the Employer on the Commencement
Date, Employee shall receive a grant of shares of the Employer’s common stock
valued at $400,000, using a price per share equal to the closing price of such
stock on the Commencement Date (the “Stock Grant”). Should such number of shares
equal a fractional number of the Employer’s common stock, then the number of
shares shall be rounded up to the nearest whole share of the Employer’s common
stock. Such Stock Grant shall be made as soon as administratively feasible after
the Commencement Date, but in no event more than fifteen (15) days thereafter.
For the avoidance of doubt, the Stock Grant shall be fully-vested upon its
grant.

 

3.6     Fringe Benefits. Subject to Section 3.7 below, Employee will be
entitled:

 

(a)     to participate, on the same basis as other employees of the Company, in
any medical, dental, vision, life, short-term and long-term disability insurance
and flexible spending accounts (subject to certain co-payments by Employee).
Employee’s participation in such plans shall be subject to all terms and
conditions of such plans, including Employee’s ability to satisfy any medical or
health requirements imposed by the underwriters of any insurance policies paid
to fund the plans; and

 

- 3 -

--------------------------------------------------------------------------------

Curtis Medeiros – Employment Agreement

 

 

(b)     to participate after two full calendar months of employment with
Employer, on the same basis as other employees of the Company, in the Company’s
401(k) plan, with said participation subject to all terms and conditions of such
plans.

 

3.7     Paid Time Off. Employee shall be entitled to participate in Employer’s
flexible vacation policy after 90 days of employment with Employer, subject and
pursuant to the terms of such policy as set forth in Employer’s then current
employee handbook.

 

3.8     Deduction from Compensation. Employer shall deduct and withhold from all
compensation payable to Employee all amounts required to be deducted or withheld
pursuant to any present or future law, ordinance, regulation, order, writ,
judgment, or decree requiring such deduction and withholding.

 

4.      REIMBURSEMENT OF EXPENSES

 

4.1     Travel and Other Expenses. Employer shall pay to or reimburse Employee
for those travel, promotional, professional continuing education and licensing
costs (to the extent required), professional society membership fees, seminars
and similar expenditures incurred by Employee that Employer determines are
reasonably necessary for the proper discharge of Employee’s duties under this
Agreement and for which Employee submits appropriate receipts and indicates the
amount, date, location and business character in a timely manner.

 

4.2     Liability Insurance. Employer shall provide Employee with officers and
directors’ insurance, or other liability insurance, consistent with its usual
business practices, to cover Employee against all insurable events related to
his employment with Employer.

 

4.3     Indemnification. Promptly upon written request from Employee, Employer
shall indemnify Employee, to the fullest extent under applicable law, for all
judgments, fines, settlements, losses, costs or expenses (including attorney’s
fees), arising out of Employee’s activities as an agent, employee, officer or
director of Employer, or in any other capacity on behalf of or at the request of
Employer. Such agreement by Employer shall not be deemed to impair any other
obligation of Employer respecting indemnification of Employee otherwise arising
out of this or any other agreement or promise of Employer or under any statute.

 

5.      TERMINATION

 

5.1     Termination by Employer With Good Cause; Employee Resignation. Employer
may terminate Employee’s employment at any time, with or without notice or Good
Cause (as defined below). Similarly, Employee may resign his employment with
Employer at any time, with or without notice. If Employer terminates Employee’s
employment with Good Cause, or if Employee resigns, Employer shall pay Employee
his base salary prorated through the date of termination, at the rate in effect
at the time notice of termination is given, together with any benefits accrued
through the date of termination. In addition, the stock option award agreements
(the “Option Agreements”) for all options to purchase the common stock of the
Company granted to Employee during his employment with the Company (the
“Options”) shall provide, subject to approval by the Board, that,
notwithstanding any contrary provisions in the Plan, in the even Employee’s
employment is terminated by Employer with Good Cause, the Options to the extent
then vested and exercisable as of the date of Employee’s employment is
terminated, and not previously terminated in accordance with the Option
Agreements and the Plan, may be exercised within (12) months after such
termination date, or on or prior to the Option Expiration Date (as specified and
defined in the respective Stock Option Grant Notices for the Options), whichever
is earlier. Employer shall have no further obligations to Employee under this
Agreement or any other agreement, unless otherwise required by law.

 

- 4 -

--------------------------------------------------------------------------------

Curtis Medeiros – Employment Agreement

 

 

5.2     Termination Without Good Cause. Employer shall have the right to
terminate Employee’s employment without Good Cause. If Employer terminates
Employee’s employment without Good Cause:

 

(a)     Employer shall pay Employee his base salary prorated through the date of
termination, at the rate in effect at the time notice of termination is given,
together with any benefits accrued through the date of termination;

 

(b)     On the six (6) month anniversary of the date Employee’s termination
becomes effective, Employer shall pay Employee in a lump sum an amount equal to
twelve (12) months’ base salary (at the rate in effect at the time of
termination) plus a pro-rata share of any bonus earned for the year of
termination;

 

(c)     Notwithstanding Section 3.4, the award agreements (the “Stock
Agreements”) for all common stock granted to Employee by the Company prior to
the termination date (collectively, the “Granted Stock”) and the Option
Agreements for the Options shall provide that, in the event Employee’s
employment is terminated by Employer without Good Cause, the Granted Stock and
Options will continue to vest for a period of twelve (12) months following the
date of termination. In addition, the Option Agreements for the Options shall
provide, subject to approval by the Board, that, notwithstanding any contrary
provisions in the Plan, in the event Employee’s employment is terminated by
Employer without Good Cause, any vested portion of the Options not previously
terminated in accordance with the Option Agreements and the P:lan, may be
exercised within twenty-four (24) months after such termination date, or on or
prior to the Option Expeiration Date (as specified and defined in the respective
Stock Option Grant Notices for the Options), whichever is earlier.

 

To be eligible for the severance payment provided for in this Section 5.2,
Employee must have executed and not revoked a full and complete general release
of any and all claims against Employer and related persons and entities in the
standard form then used by Employer (“Release”), prior to the applicable payment
date. Upon making such severance payment, Employer shall have no further
obligations to Employee under this Agreement or any other agreement relating to
or arising out of Employee’s status as an employee of Employer (as opposed to
some other status with respect to Employer, such as a shareholder or holder of a
stock option).

 

- 5 -

--------------------------------------------------------------------------------

Curtis Medeiros – Employment Agreement

 

 

5.3     Good Cause. For purposes of this Agreement, a termination shall be for
“Good Cause” if Employee, in the subjective, good faith opinion of Employer,
shall:

 

(a)     Commit an act of fraud, moral turpitude, misappropriation of funds or
embezzlement in connection with his duties;

 

(b)     Breach Employee’s fiduciary duty to Employer, including, but not limited
to, acts of self-dealing (whether or not for personal profit);

 

(c)     Materially breach this Agreement, the Confidentiality Agreement (defined
below), or Employer’s written Codes of Ethics as adopted by the Board;

 

(d)     Willfully, recklessly or negligently violate any material provision of
Employer’s written Employee Handbook, or any applicable state or federal law or
regulation;

 

(e)     Fail or refuse (whether willfully, recklessly or negligently) to comply
with all relevant and material obligations, assumable and chargeable to an
executive of his corporate rank and responsibilities, under the Sarbanes-Oxley
Act and the regulations of the Securities and Exchange Commission promulgated
thereunder;

 

(f)     Fail to or refuse to (whether willfully, recklessly or negligently) to
perform the responsibilities and duties specified herein (other than a failure
caused by temporary disability); provided, however, that no termination shall
occur on that basis unless the Employer first provides the Employee with written
notice to cure; the notice to cure shall reasonably specify the acts or
omissions that constitute the Employee’s failure, refusal or lack of sufficient
expertise to perform his duties, and the Employee shall have a reasonable
opportunity (not to exceed ten (10) business days after the date of notice to
cure) to cure; termination shall be effective as of the date of written notice
of failure to cure;

 

(g)     Be convicted of, or enter a plea of guilty or no contest to, a felony or
misdemeanor under state or federal law, other than a traffic violation or
misdemeanor not involving dishonesty or moral turpitude;

 

(h)     Become listed on the federal debarment list prohibiting participation in
Medicare or Medicaid; or

 

(i)     Fail to return any compensation amount required to be clawed back or
returned to Employer by application of any applicable law or regulation.

 

5.4     Death or Disability. To the extent consistent with federal and state
law, upon written notice to Employee, Employer may terminate Employee’s
employment due to Employee’s Disability. Additionally, Employee’s employment
shall terminate on Employee’s death. “Disability” means (i) Employee’s inability
to engage in any substantial, gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) Employee is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident or health plan covering Employer’s employees. In the
event of termination due to death or Disability, Employer shall pay Employee (or
his legal representative) his base salary prorated through the date of
termination, at the rate in effect at the time of termination, together with any
benefits accrued, including but not limited to, a pro-rata share of any bonus
earned for the year of termination, through the date of termination. Any such
bonus shall be payable in the calendar year following the performance year.
Notwithstanding Section 3.4, the Stock Agreements for the Granted Stock and the
Option Agreements for the Options shall, subject to approval by the Board,
provide that, in the event Employee’s employment is terminated due to Employee’s
death or Disability, all then unvested portions of    the Granted Stock and
Options will immediately vest in full and, in the case of the Options, be
exercisable as of the termination date. In addition, the Option Agreements for
the Options shall provide, subject to approval by the Board, that,
notwithstanding any contrary provisions in the Plan, in the event Employee’s
employment is terminated due to Employee’s death of Disability, and vested
portion of the Options not previously terminated in accordance with the Option
Agreements and the Plan, may be exercised within five (5) years after the
termination date, or on or prior to the Option Expiration Date (as specified and
defined in the respective Stock Option Grant Notices for the Options), whichever
is earlier.

 

- 6 -

--------------------------------------------------------------------------------

Curtis Medeiros – Employment Agreement

 

 

5.5     Return of Employer Property. Within five (5) days after the Employees
termination of employment, Employee shall return to Employer all products,
books, records, forms, specifications, formulae, data processes, designs, papers
and writings relating to the business of Employer including without limitation
proprietary or licensed computer programs, customer lists and customer data,
and/or copies or duplicates thereof in Employee’s possession or under Employee’s
control. Employee shall not retain any copies or duplicates of such property and
all licenses granted to him by Employer to use computer programs or software
shall be revoked on the termination date.

 

6.      DUTY OF LOYALTY

 

6.1     During the Employment Period, Employee shall not, without the prior
written consent of Employer, directly or indirectly render services of a
business, professional, or commercial nature to any person or firm, whether for
compensation or otherwise, or engage in any activity directly or indirectly
competitive with or adverse to the business or welfare of Employer, whether
alone, as a partner, or as an officer, director, employee, consultant, or holder
of more than one percent (1%) of the capital stock of any other corporation.
Otherwise, Employee may make personal investments in any other business so long
as these investments do not require him to participate in the operation of the
companies in which he invests.

 

7.      CONFIDENTIAL INFORMATION

 

7.1     Trade Secrets of Employer. Employee, during the Employment Period, will
develop, have access to and become acquainted with various trade secrets and
confidential information which are owned by Employer and/or its affiliates and
which are regularly used in the operation of the businesses of such entities.
Employee shall not disclose such trade secrets or confidential information,
directly or indirectly, or use them in any way, either during the Employment
Period or at any time thereafter, except as required in the course of his
employment by Employer, provided that the foregoing provisions shall not apply
to information that is or becomes public at any time due to no fault of
Employee, or which Employee is required to disclose in direct response to a
judicial or regulatory order or process. All files, contracts, manuals, reports,
letters, forms, documents, notes, notebooks, lists, records, documents, customer
lists, vendor lists, purchase information, designs, computer programs and
similar items and information, relating to the businesses of such entities,
whether prepared by Employee or otherwise and whether now existing or prepared
at a future time, coming into his possession shall remain the exclusive property
of such entities, and shall not be removed for purposes other than work-related
from the premises where the work of Employer is conducted, except with the prior
written authorization by Employer.

 

- 7 -

--------------------------------------------------------------------------------

Curtis Medeiros – Employment Agreement

 

 

7.2     Confidential Data of Customers of Employer. Employee, in the course of
his duties, will have access to and become acquainted with financial,
accounting, statistical and personal data of customers of Employer and of their
affiliates. All such data is confidential and shall not be disclosed, directly
or indirectly, or used by Employee in any way, either during the Employment
Period (except as required in the course of employment by Employer) or at any
time thereafter, provided that the foregoing provisions shall not apply to
information that is or becomes public at any time due to no fault of Employee,
or which Employee is required to disclose in direct response to a judicial or
regulatory order or process.

 

7.3     Inevitable Disclosure. After Employee’s employment has terminated,
Employee shall not accept employment with any competitor of Employer, where the
new employment is likely to result in the inevitable disclosure of Employer’s
trade secrets or confidential information, or it would be impossible for
Employee to perform his new job without using or disclosing trade secrets or
confidential information.

 

7.4     Continuing Effect. The provisions of this Section 7 shall remain in
effect after the Termination Date.

 

8.       NO SOLICITATION

 

8.1     No Solicitation of Employees. Employee agrees that he will not, during
his employment with Employer, and for one (1) year thereafter, encourage or
solicit any other employee of Employer to terminate his or her employment for
any reason, nor will he assist others to do so.

 

8.2     No Solicitation of Customer. Employee agrees that he will not, during
his employment with Employer, and for two (2) years thereafter, directly or
indirectly, utilize any company information protected under the Confidentiality
Agreement to solicit any client or customer of Employer known to him with
respect to any business, products or services that are competitive to the
products or services offered by Employer, or under development as of the date of
the termination of Employee’s employment with Employer for any reason.

 

9.       INTELLECTUAL PROPERTIES.

 

To the extent permissible under applicable law, all intellectual properties made
or conceived by Employee during the term of this employment by Employer shall be
the right and property solely of Employer, whether developed independently by
Employee or jointly with others. The Employee will sign the Employer’s standard
Employee Innovation, Proprietary Information and Confidentiality Agreement
(“Confidentiality Agreement”).

 

- 8 -

--------------------------------------------------------------------------------

Curtis Medeiros – Employment Agreement

 

 

10.     OTHER PROVISIONS

 

10.1     Compliance With Other Agreements. Employee represents and warrants to
Employer that the execution, delivery and performance of this Agreement will not
conflict with or result in the violation or breach of any term or provision of
any order, judgment, injunction, contract, agreement, commitment or other
arrangement to which Employee is a party or by which he is bound.

 

10.2     Injunctive Relief. Employee acknowledges that the services to be
rendered under this Agreement and the items described in Sections 6, 7, 8 and 9
of this Agreement are of a special, unique and extraordinary character, that it
would be difficult or impossible to replace such services or to compensate
Employer in money damages for a breach of this Agreement. Accordingly, Employee
agrees and consents that if he violates any of the provisions of this Agreement,
Employer, in addition to any other rights and remedies available under this
Agreement or otherwise, shall be entitled to temporary and permanent injunctive
relief, without the necessity of posting any bond or other undertaking in
connection therewith.

 

10.3     Attorneys’ Fees. The prevailing party in any suit or other proceeding
brought to enforce, interpret or apply any provisions of this Agreement, shall
be entitled to recover all costs and expenses (not limited to court costs and
including, without limitation, all attorneys’ fees) it incurred in connection
with the proceeding and the underlying dispute.

 

10.4     Counsel. The parties acknowledge and represent that, prior to the
execution of this Agreement, they have had an opportunity to consult with their
respective counsel concerning the terms and conditions set forth herein.
Additionally, Employee represents that he has had an opportunity to receive
independent legal advice concerning the taxability of any consideration received
under this Agreement. Employee has not relied upon any advice from Employer
and/or its attorneys with respect to the taxability of any consideration
received under this Agreement. Employee further acknowledges that Employer has
not made any representations to him with respect to tax issues.

 

10.5     Nondelegable Duties. This is a contract for Employee’s personal
services. The duties of Employee under this Agreement are personal and may not
be delegated or transferred in any manner whatsoever, and shall not be subject
to involuntary alienation, assignment or transfer by Employee during his life.

 

10.6     Governing Law. The validity, construction and performance of this
Agreement shall be governed by the laws, without regard to the laws as to choice
or conflict of laws, of the State of California.

 

10.7     Venue. If any dispute arises regarding the application, interpretation
or enforcement of any provision of this Agreement, including fraud in the
inducement, such dispute shall be resolved by final and binding arbitration
pursuant to the terms set forth in Employer’s employee handbook.

 

10.8     No Punitive Damages. If any dispute arises regarding the application,
interpretation or enforcement of any provision of this Agreement, including
fraud in the inducement, the parties hereby waive their right to seek punitive
damages in connection with said dispute.

 

- 9 -

--------------------------------------------------------------------------------

Curtis Medeiros – Employment Agreement

 

 

10.9     Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions, and this
Agreement shall be construed in all respects as if any invalid or unenforceable
provision were omitted.

 

10.10     Binding Effect. The provisions of this Agreement shall bind and inure
to the benefit of the parties and their respective successors and permitted
assigns.

 

10.11     Notice. Any notices or communications required or permitted by this
Agreement shall be deemed sufficiently given if in writing and when delivered
personally or forty-eight (48) hours after deposit with the United States Postal
Service as registered or certified mail, postage prepaid and addressed as
follows:

 

(a)     If to Employer, to the principal office of Employer in the State of
California, marked “Attention: President”; or

 

(b)     If to Employee, to the most recent address for Employee appearing in
Employer’s records.

 

10.12     Headings. The Section and other headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

10.13     Section 409A Compliance.

 

(a)     This Agreement is intended to comply with the provisions of Section 409A
of the Internal Revenue Code (“Section 409A”), and, to the extent practicable,
this Agreement shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements of Section 409A and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. Terms used in this Agreement shall have the meanings given such
terms under Section 409A if, and to the extent required, in order to comply with
Section 409A.

 

(b)     For purposes of amounts payable under this Agreement, the termination of
employment shall be deemed to be effective upon “separation from service” with
Employer, as defined under Section 409A and the guidance issued thereunder. Any
payments subject to Section 409A that are subject to execution of a waiver and
release which may be executed and/or revoked in a calendar year following the
calendar year in which the payment event (such as termination of employment)
occurs shall commence payment only in such following calendar year as necessary
to comply with Section 409A.

 

- 10 -

--------------------------------------------------------------------------------

Curtis Medeiros – Employment Agreement

 

 

(c)     Notwithstanding anything to the contrary in this Agreement, to the
extent required to avoid additional taxes and interest charged under Section
409A, if any of Employer’s stock is publicly traded and Employee is deemed to be
a “specified employee” as determined by Employer for purposes of Section 409A,
Employee agrees that any non-qualified deferred compensation payments due to him
under this agreement in connection with a termination of employment that would
otherwise have been payable at any time during the six (6)-month period
immediately following such termination of employment shall not be paid prior to,
and shall instead be payable in a lump sum on the first day of the seventh (7th)
month following Employee’s separation from service (or, if Employee dies during
such period, within 30 days after Employee’s death).

 

(d)     Neither Employer nor Employee shall have the right to accelerate or
defer the delivery of, offset or assign any payment under this Agreement that
constitutes “nonqualified deferred compensation” subject to Section 409A of the
Code, except to the extent specifically permitted or required by Section 409A of
the Code.

 

(e)     If Employee is entitled to be paid or reimbursed for any taxable
expenses under this Agreement, and such payments or reimbursements are
includible in Employee’s federal gross taxable income, the amount of such
expenses reimbursable in any one calendar year shall not affect the amount
reimbursable in any other calendar year, and the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred. No right of Employee to reimbursement of
expenses under this Agreement shall be subject to liquidation or exchange for
another benefit.

 

(f)     Notwithstanding the foregoing, the tax treatment of the payments and
benefits provided under this Agreement is not warranted or guaranteed. To the
extent that this Agreement or any payment or benefit hereunder shall be deemed
not to comply with Section 409A, neither Employer, nor the Board, nor any member
of its Compensation Committee, nor any of their successors shall be liable to
Employee or to any other person for any taxes, interest, penalties or other
monetary amounts owed by Employee as a result of the application of Section 409A
or for reporting in good faith any amounts as subject thereto.

 

10.14     Amendment and Waiver. This Agreement may be amended, modified or
supplemented only by a writing executed by each of the parties, which in the
case of Employer must be Employer’s CEO or CFO. Either party may in writing
waive any provision of this Agreement to the extent such provision is for the
benefit of the waiving party. Any such waiver by Employer must be signed by
Employer’s CEO or CFO. No waiver by either party of a breach of any provision of
this Agreement shall be construed as a waiver of any subsequent or different
breach, and no forbearance by a party to seek a remedy for noncompliance or
breach by the other party shall be construed as a waiver of any right or remedy
with respect to such noncompliance or breach.

 

10.15     Entire Agreement. This Agreement is the only agreement and
understanding between the parties pertaining to the subject matter of this
Agreement, and supersedes all prior agreements, summaries of agreements,
descriptions of compensation packages, discussions, negotiations,
understandings, representations or warranties, whether verbal or written,
between the parties pertaining to such subject matter.

 

- 11 -

--------------------------------------------------------------------------------

Curtis Medeiros – Employment Agreement

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

EMPLOYEE:         /s/ Curtis Medeiros     Curtis Medeiros    

 

 

 

EMPLOYER:

 

CATASYS, INC.

 

 

 

 

 

 

 

 

 

 

By

/s/ Christopher Shirley

 

 

 

Christopher Shirley

 

 

 

Chief Financial Office

 

 

 

- 12 -